Order entered May 3, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00772-CR
                             No. 05-20-00773-CR

                        EVERETT GRAY, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
             Trial Court Cause Nos. F15-71448-I & F15-55801-I

                                  ORDER

      Before the Court is the State’s April 29, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief due on May 14, 2021.



                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE